Opinión concurrente emitida por el
Juez Asociado Señor Hernández Denton,
a la cual se une la Juez Asociada Se-ñora Naveira de Rodón.
El apelante Luis A. Lausell Hernández acude ante nos para cuestionar el veredicto rendido ante el Tribunal Superior, Sala de San Juan, mediante el cual se le encontró culpable de no rendir las planillas correspondientes a 1981,1982 y 1983, según la See. 145 de la Ley de Contribuciones sobre Ingresos de 1954 (13 L.P.R.A. sec. 3145(c)), y se le sentenció a cumplir concurrentemente tres (3) años de presidio por cada cargo. Se dispuso, sin embargo, que esta sentencia se suspendería si dentro del término de noventa (90) días el se-ñor Lausell Hernández rendía sus planillas.
En apelación, el señor Lausell Hernández solamente ar-gumenta que su comportamiento constituyó una protesta po-lítica contra el mal uso de fondos públicos y que no había intención criminal de defraudar al Estado ni tenía fines per-versos.
Ciertamente, no estamos ante un evasor contributivo co-mún, sino ante un trabajador indignado con un gobierno por el uso del dinero recaudado mediante la Ley de Contribu-ciones sobre Ingresos. En protesta, y como ejemplo para otros, decidió violar la ley al no rendir las planillas. Nunca ha negado haberlo hecho. Tampoco se demostró que él tenía fines perversos o que pretendía lucrarse personalmente.
*843La opinión mayoritaria que hoy emite este Tribunal se enfrenta y resuelve el argumento sobre la intención criminal en sus partes I, II y III. La controversia nos permite reafir-mar nuestros pronunciamientos anteriores de que, en el caso de no rendir la planilla de contribución sobre ingresos, “la voluntariedad sólo requiere prueba de que el contribuyente dejó de radicar su planilla contributiva intencionalmente no obstante tener conocimiento de tal obligación y no debido a un accidente, error u otra causa inocente..". Pueblo v. Rivera Adorno, 99 D.P.R. 555, 562 (1971). Véase, también, United States v. Pomponio, 429 U.S. 10, 12 (1976).
La prueba justifica la conclusión de que el apelante volun-taria e intencionalmente dejó de rendir las planillas de con-tribuciones sobre ingresos durante tres (3) años. Decidió cuestionar el uso del poder fiscal del Estado y, aunque respe-temos sus pensamientos políticos, es nuestro deber velar por que tengamos un gobierno de leyes y no de hombres, y que el apelante cumpla con su obligación con la sociedad. Sin embargo, debemos ser justos al interpretar y aplicar el derecho. Con esto en mente, y considerando las circunstancias parti-culares de este caso y la naturaleza de sus actos, coincido con el criterio mayoritario de reducir la sentencia de tres (3) años a seis (6) meses y devolver el caso al foro de instancia para que, previa una actualización del informe sociopeñal, se le suspenda el cumplimiento de las sentencias sujeto a que el apelante pague sus contribuciones atrasadas “o cumpla con cualesquiera otras condiciones sustituías que dicho foro ... le imponga”. (Énfasis en el original.) Opinión mayo-ritaria, pág. 841.
Sin embargo, estimo prudente abundar sobre las otras condiciones que a nuestro juicio el foro de instancia puede considerar al condicionar los beneficios de la libertad a prueba.
*844HH
El sistema de libertad a prueba busca lograr la rehabili-tación de los delincuentes sin exponerlos a la rigurosidad de sentencias de prisión.(1) De Jesús v. Ramírez, Alcaide Cár-cel, 72 D.P.R. 297, 299-300 (1951); E. Meléndez Grillasca, Manual de Sentencia, Hato Rey, Oficina de Administración de los Tribunales, 1982. Su propósito básico “es ayudar a los individuos a reintegrarse a la sociedad como individuos pro-ductivos tan pronto sean capaces .... Como consecuencia, también se alivian los costos a la sociedad por mantener indi-viduos innecesariamente confinados”. 1986 Leyes de Puerto Rico 78, 79. El sistema parte de la premisa de que existen circunstancias en que es más beneficioso, tanto para el Es-tado como para el delincuente, dejar que éste continúe parti-cipando como miembro de la comunidad y así contribuya a su propia rehabilitación mientras cumple su sentencia.
Para lograr este propósito se permite que los tribunales fijen todas las condiciones que crean necesarias para propi-ciar la rehabilitación del convicto durante su libertad a prueba. Estas condiciones, aunque son discrecionales, no pueden ser arbitrarias o abusivas y deben responder razona-blemente a la intensidad y a la naturaleza de la ofensa. No pueden conllevar sanciones incompatibles con el propósito rehabilitador ni fundarse en fines de castigo. Por esto, cual-quier condición impuesta deberá promover la rehabilitación del convicto, desalentar su reincidencia y, de esta forma, be-neficiar al Estado y a la comunidad en general. Vázquez v. Caraballo, 114 D.P.R. 272, 278 (1983).
Como parte de estas condiciones, nuestro estatuto per-mite que “la persona puesta a prueba . . . se[a] requerida para que, mientras estuviere en libertad a prueba, resarza a *845la parte perjudicada de los daños que le hubiere ocasionado o para que asuma la obligación de corregir el mal causado por su acto delictivo”. 34 L.P.R.A. sec. 1027.(2) En este último tipo de casos nuestra función judicial nos requiere que se-amos creativos en la búsqueda de las alternativas para lo-grar que una persona pueda “asum[ir] la obligación de corregir el mal causado por su acto delictivo”. íd.
Por ejemplo, una manera de reparar un agravio social es mediante la asignación de unas tareas comunitarias social-mente útiles y enriquecedoras para el ser humano. Cierta-mente, el concepto de servicio comunitario como parte de la rehabilitación de los delincuentes no es nada nuevo. Nació en las reformas liberales del siglo 18. R. Berger y P. White, A Case for Public Service Work, 32 Juv. & F. Ct. J. 49 (1981). Sin embargo, recientemente, como respuesta a los pro-blemas del sistema carcelario y a un ánimo rehabilitador, se han vuelto a expandir las alternativas de sentencias y condi-ciones de probatoria para incluir el servicio comunitario. íd.
Desde United States v. Arthur, 602 F.2d 660 (4to Cir. 1979), cert. denegado, 444 U.S. 992 (1979), los tribunales fe-derales en Estados Unidos han resuelto consistentemente que la imposición de trabajo comunitario puede ser una con-dición apropiada para la reglamentación de la libertad a prueba de un delincuente bajo el estatuto federal de probato-*846ria. 18 U.S.C. see. 3651.(3) Higdon v. United States, 627 F.2d 893 (9no Cir. 1980); United States v. Restor, 679 F.2d 338 (3er Cir. 1982); Unites States v. Carlston, 562 F. Supp. 181 (1983); United States v. John Scher Presents, Inc., 746 F.2d 959 (3er Cir. 1984). Además, algunos estados han adoptado estatutariamente la imposición de trabajo comunitario como condición para la libertad a prueba.(4) En ambos casos, ya sea bajo la autoridad general del tribunal de imponer condi-ciones en el sistema federal o bajo la autoridad específica de algunos estados, tribunales y comentaristas están de acuerdo en que el énfasis en el trabajo comunitario como al-ternativa se funda en las ventajas que ofrece tanto al estado como al delincuente. Entre éstas se cita repetidamente: (1) el efecto terapéutico sobre el delincuente; (2) los servicios va-liosos que recibe la entidad para la cual trabajará; (3) la vi-sión pública de que se ha hecho justicia, y (4) los ahorros al estado en la manutención de un prisionero. United States v. Arthur, supra; 3 The ABA Standards for Criminal Justice Sec. 18-2.4 (2da ed. 1980); B. Brown, Community Service as a Condition of Probation, 41 Federal Probation 7 (dic. 1977); *847Jaffee, Probation with a Flair: A look at some Out of the Ordinary Conditions, 43 Federal Probation 25 (marzo 1979); A.T. Harland, Court-Ordered Community Service in Criminal Law: The Continuing Tyranny of Benevolence?, 29 Buffalo L. Rev. 425 (1980); Nota, Punishing the Corporation: Charitable Contributions as a Condition of Probation, 15 Rutgers L.J. 1069 (1984).
Este tipo de condición requerirá que el convicto dedique tiempo y esfuerzo a trabajar en algún proyecto de interés público en busca de crearle un sentido de responsabilidad social. Es una “restitución simbólica” a la comunidad por el daño causado al violarse la ley. Antes de decidir imponerla, el tribunal deberá estudiar las circunstancias en que el delito fue cometido, su naturaleza y si existe algún problema de conducta o carácter que requiera la reclusión del convicto. Requiere, además, que el tribunal considere la necesidad de la rehabilitación del convicto y la protección de la comunidad en general. Pueblo v. Álvarez Maurás, 100 D.P.R. 620 (1972); Higdon v. United States, supra.
Este enfoque ya ha sido aceptado en la jurisdicción federal en casos en que la “víctima” del daño es el Estado y no vemos por qué hoy no debamos llegar a la misma conclusión. United States v. Arthur, supra; N.P. Cohen y J.J. Gobert, The Law of Probation and Parole, Colorado, Ed. Shepard’s McGraw-Hill, 1983, Sec. 6.28, págs. 271,272. Por ejemplo, en United States v. Carlston, supra, se impuso a un convicto por evasión contributiva la condición de dar clases gratuitas de programación y uso de computadoras.
II
El el caso de autos, el informe presentencia sobre el ape-lante fue completamente favorable. Se trata de un jefe de familia, padre de cinco (5) hijos, trabajador, querido y respe-tado por su familia, sus vecinos y sus compañeros de trabajo. El apelante es un conocido líder obrero y pasado Presidente *848de la Unión de Trabajadores de la Industria Eléctrica y Riego (U.T.I.E.R.). También se ha destacado en la arena po-lítica y, en el 1980, fue candidato a Gobernador por el Partido Socialista Puertorriqueño. Como parte de su gestión laboral, dirigió una campaña de protesta contra la administración del entonces Gobernador, Hon. Carlos Romero Barceló. Como acto público simbólico de protesta, se negó a rendir las plani-llas de contribución sobre ingresos.
Al evaluar la concesión de probatoria a este conocido lí-der obrero puertorriqueño, debemos también tomar en con-sideración que la totalidad de las circunstancias que rodean el caso de autos nos crea una grave preocupación sobre el uso de leyes fiscales por el Departamento de Hacienda, para penalizar aquellos que públicamente cuestionan el uso de fondos públicos por el Gobierno.
Ante el tribunal de instancia el apelante presentó prueba del procedimiento administrativo usado por el Departa-mento de Hacienda en los casos de personas que no rinden planillas, incluso el caso del señor Lausell Hernández. El Ledo. Carlos Luis Clausell declaró que había trabajado más de veintiún (21) años para el Departamento de Hacienda y que el procedimiento para estos casos no era acudir a los tribunales. Declaró que se informaba al contribuyente de la deficiencia y se le citaba al Departamento de Hacienda para que llenara su planilla. Si se negaba, se le podía llenar una “de oficio” y se tramitaba. Finalmente, señaló que si la persona se negaba a cooperar, el caso podía llegar a los tribu-nales, pero que eso era muy poco común.
En cambio, al señor Lausell Hernández se le presentaron acusaciones criminales y no se le citó al Departamento de Hacienda para solicitarle que cumpliera con la ley. Todo lo contrario, se le convocó a las Oficinas de Fiscalía, se le acusó y se le encarceló. Aunque el apelante no lo planteó y la prueba tampoco revela una aplicación discriminatoria y arbi-traria de las leyes, nos preocupa que la notoriedad de su acto *849de protesta influyó en la decisión del Secretario de Hacienda de encausar criminalmente al apelante y ahora puede perju-dicarlo en la imposición de la condición para la libertad a prueba.
Por último, surge del informe presentencia que el señor Lausell Hernández no tiene un récord criminal previo y de los informes sometidos por los trabajadores sociales no se desprende que él constituye peligro para sus semejantes o para la sociedad en general. Tampoco podemos ignorar que durante los años en que no rindió planilla el señor Lausell Hernández pagó parcialmente sus contribuciones cuando el Estado retuvo de sus salarios las cantidades previamente calculadas, según la fórmula establecida por el Departa-mento de Hacienda. Evidentemente, no se trata de una persona que ha cometido un fraude o que ha obtenido sus ingresos mediante actividades delictivas. Sin embargo, no hay duda de que al no rendir las planillas correspondientes violó la Ley de Contribuciones sobre Ingresos.
Ciertamente, existen numerosas funciones en las que el señor Lausell Hernández puede contribuir a la sociedad. Así, se podría aprovechar su interés en contribuir a mejorar las condiciones socioeconómicas del país. ¿Por qué no reque-rirle, por ejemplo, que durante el tiempo que permanezca en probatoria trabaje, sin recibir remuneración, medio día se-manalmente en un hospital, en una entidad de ayuda a adictos a drogas o hasta en el propio Departamento del Tra-bajo y Recursos Humanos.
En vista de que el delito cometido fue el producto de una protesta contributiva, considerando la publicidad que generó y el trámite especial seguido por el Secretario de Hacienda al acusarlo por un delito criminal, posiblemente con propó-sito aleccionador durante la época en que la agencia llevaba a cabo su campaña anual de imposición de contribución, es de esperarse que de acuerdo con sus principios el señor Lausell Hernández se niegue a rendir sus planillas atrasadas. Impo-*850nerle su presentación como condición para ser merecedor de una sentencia suspendida equivale a obligarlo a ir ala cárcel por sus pensamientos políticos.
Como nunca es tarde para corregir la inequidad del sis-tema y evitar una injusticia, estoy convencido de que además del mandato de este Tribunal, el foro de instancia, al evaluar y actualizar el informe socioeconómico, prudencialmente puede suspenderle el cumplimiento de la sentencia a cambio de algún tipo de trabajo comunitario. Este curso decisorio sería más justo, serviría mejor los intereses del Estado y adelantaría los propósitos de la ley de sentencia suspendida y de la Ley de Contribuciones sobre Ingresos.

 Vázquez v. Caraballo, 114 D.P.R. 272, 275 (1983); Alcalá v. Corte, 66 D.P.R. 430, 433 (1946).


 “See. 1027. —Sentencia suspendida y libertad aprueba; multa; restitu-ción; custodia y supervisión
“El Tribunal Superior podrá suspender los efectos de la sentencia que se hubiera dictado ... y ordenará que la persona sentenciada quede en libertad a prueba . . . disponiéndose, además, que la persona puesta a prueba podrá ser requerida para que, mientras estuviere en libertad a prueba, resarza a la parte perjudicada de los daños que le hubiere ocasionado o para que asuma la obliga-ción de corregir el mal causado por su acto delictivo. Disponiéndose, además, que una vez puesta a prueba, la persona quedará bajo la custodia legal del tribunal hasta la expiración del período fijado . . ..” 34 L.P.R.A. see. 1027.


 “Sec. 3651. Suspension of sentence and probation
“Upon entering a judgment of conviction of any offense not punishable by death or life imprisonment, any court having jurisdiction to try offenses against the United States when satisfied that the ends of justice and the best interest of the public as well as the defendant will be served thereby, may suspend the imposition or execution of sentence and place the defendant on probation for such period and upon such terms and conditions as the court deems best.
“While on probation and among the conditions thereof, the defendant—
“May be required to pay a fine in one or several sums; and
“May be required to make restitution or reparation to aggrieved parties for actual damages or loss caused by the offense for which conviction was had ....” 18 U.S.C. sec. 3651.


 Por ejemplo, véanse los estatutos sobre libertad a prueba en Alaska, Hawaii, Illinois, Kansas, Maine, Maryland, Mississippi, Nueva York, Ohio (en delitos menos graves) y Oklahoma. A.T. Harland, Court-Ordered Community Service in Criminal Law: The Continuing Tyranny of Benevolence?, 29 Buffalo L. Rev. 425, 432-439 (1980).